Name: Council Regulation (EU) 2015/374 of 6 March 2015 amending Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Regulation
 Subject Matter: international affairs;  criminal law;  Africa;  rights and freedoms
 Date Published: nan

 7.3.2015 EN Official Journal of the European Union L 64/8 COUNCIL REGULATION (EU) 2015/374 of 6 March 2015 amending Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 204/2011 (2) gives effect to certain measures provided for in Decision 2011/137/CFSP. (2) On 27 August 2014, the United Nations Security Council adopted Resolution (UNSCR) 2174 (2014) extending the scope of the asset freeze measures as set out in paragraph 22 of UNSCR 1970 (2011) and paragraph 23 of UNSCR 1973 (2011). (3) On 20 October 2014, the Council adopted Decision 2014/727/CFSP (3) in accordance with UNSCR 2174 (2014) allowing for the listing of persons and entities within the scope of Annex III to Decision 2011/137/CFSP, as listed by the Sanctions Committee. In its Decision (CFSP) 2015/382 (4) the Council decided to extend the scope of the additional criteria to persons and entities not listed by the Sanctions Committee but which fulfil the same criteria. (4) This amendment falls within the scope of the Treaty and regulatory action at the level of the Union is necessary in order to implement it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (5) Regulation (EU) No 204/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 6(2) of Regulation (EU) No 204/2011 is replaced by the following: 2. Annex III shall consist of natural or legal persons, entities and bodies, not covered by Annex II: (a) that are involved in or complicit in ordering, controlling, or otherwise directing the commission of human rights abuses against persons in Libya, including by being involved in or complicit in planning, commanding, ordering or conducting attacks, in violation of international law, including aerial bombardments, on civilian populations and facilities; (b) that have violated or have assisted in violating the provisions of UNSCR 1970 (2011) or UNSCR 1973 (2011) or of this Regulation; (c) that are engaged in or provide support for acts that threaten the peace, stability or security of Libya, or obstruct or undermine the successful completion of Libya's political transition, including by: (i) planning, directing, or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in Libya; (ii) planning, directing or committing attacks against any air, land or sea port in Libya, or against a Libyan State institution or installation, or against any foreign mission in Libya; (iii) providing support for armed groups or criminal networks through the illicit exploitation of crude oil or any other natural resources in Libya; or (d) acting for, or on behalf of, or at the direction of natural or legal persons, entities or bodies as listed in Annex II or III, or natural or legal persons, entities or bodies owned or controlled by them. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 2015. For the Council The President K. GERHARDS (1) OJ L 58, 3.3.2011, p. 53. (2) Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (OJ L 58, 3.3.2011, p. 1). (3) Council Decision 2014/727/CFSP of 20 October 2014 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (OJ L 301, 21.10.2014, p. 30). (4) Council Decision (CFSP) 2015/382 of 6 March 2015 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (see page 38 of this Official Journal).